Per Curiam.

The respondent was admitted to practice by this court on September 26, 1934 under the name Allan William Rubin. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm and the respondent cross-moves to disaffirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice sustained a charge of professional misconduct against respondent involving the conversion of $1,509.43 by respondent’s indorsement of his client’s signature on two checks made payable to the client, and then cashing those checks.
After reviewing all of the evidence, we are in accord with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted and respondent’s cross motion is denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from *42further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Latham, Cohalan and Titone, JJ., concur.